FILED
                             NOT FOR PUBLICATION                            AUG 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CIRILO RAMIREZ RODAZ,                            No. 15-70441

               Petitioner,                       Agency No. A095-760-659

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Cirilo Ramirez Rodaz, a native and citizen of Guatemala, petitions pro se for

review of the Department of Homeland Security’s (“DHS”) February 6, 2015,

order reinstating his 2010 expedited removal order. Our jurisdiction is governed

by 8 U.S.C. §§ 1252 and 1231. Our review is “limited to confirming the agency’s


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
compliance with the reinstatement regulations.” Garcia de Rincon v. DHS, 539

F.3d 1133, 1137 (9th Cir. 2008). We deny in part and dismiss in part the petition

for review.

      The DHS did not err in issuing Ramirez Rodaz’s reinstatement order, where

Ramirez Rodaz does not contest that he is an alien, he is the subject of a prior

expedited order of removal in 2010, and he illegally reentered subsequent to that

order. See id. (the court’s review is limited to the “three discrete inquiries an

immigration officer must make in order to reinstate a removal order: (1) whether

the petitioner is an alien; (2) whether the petitioner was subject to a prior removal

order; and (3) whether the petitioner re-entered illegally”); 8 U.S.C.

§ 1231(a)(5) (if the DHS “finds that an alien has reentered the United States

illegally after having been removed or having departed voluntarily, under an order

of removal, the prior order of removal is reinstated from its original date . . .”).

Ramirez Rodaz has not established that his reinstatement proceedings violated due

process. See Garcia de Rincon, 539 F.3d at 1137 (reinstatement of a prior removal

order, regardless of the process afforded in the underlying order, does not offend

due process).

      To the extent Ramirez Rodaz challenges the underlying 2010 expedited

removal order, we lack jurisdiction to consider this collateral attack. See 8 U.S.C.


                                            2                                       15-70441
§ 1252(e)(2); Garcia de Rincon, 539 F.3d at 1137 (“whatever relief might be

gained by the operation of [8 U.S.C.] § 1252(a)(2)(D) . . . , it is unavailable to

[petitioner] because h[is] underlying removal order is an expedited removal order

that is subject to additional jurisdictional bars – 8 U.S.C. §§ 1252(a)(2)(A) and

1252(e)”).

      We do not consider the extra-record evidence filed with Ramirez Rodaz’s

opening brief, see Dent v. Holder, 627 F.3d 365, 371 (9th Cir. 2010) (stating

standard for review of out-of-record evidence), and deny his request for a stay of

removal, see Nken v. Holder, 556 U.S. 418, 426 (2009).

      Finally, to the extent Ramirez Rodaz contends he is eligible for relief, we

cannot reach any such remaining contention in this proceeding.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                     15-70441